Per Curiam,
From tbe decree in tbe equity proceeding instituted by tbe appellee tbe defendant took no appeal. In this proceeding there is tbe same subject-matter, involving tbe same cause of action, and tbe correct conclusion of tbe court below was that tbe issue is res adjudicata. Tbe *252judgment is affirmed on the following from the opinion overruling plaintiffs’ motion for judgment n. o. v.: “We are of the opinion that the previous adjudication established the fact that as between the parties to that adjudication, Lucinda Sweeting and George Sweeting, the makers of the agreement in question, their rights had been fixed and the defendant had acquired a vested title to produce oil and have the one-half thereof so long as the said oil wells produced oil in paying quantities....... These parties by their original agreement contemplated that the agreement should continue ‘so long as the said wells produce oil in paying quantities,’ and that the said George Sweeting who is now defendant here should invest money and furnish certain fixtures for the property. The findings of fact in the former case determined that money had been expended by him in fitting up the oil wells with necessary derricks, materials and machinery. The agreement had become executed and irrevocable in any event. It is unnecessary now to inquire into the amount or character of the investment. It was made upon the faith of the agreement. The former adjudication settled that, so far as the agreement in question is concerned, it had become executed and irrevocable between the parties. If so it. is not an agreement in our opinion that is affected by the death of the grantor.”
Judgment affirmed.